 



Exhibit 10.39
Third Amendment
to
Loan and Security Agreement
     THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of November 2, 2007, by and between SILICON VALLEY BANK
(“Bank”), on the one side, and EV3 ENDOVASCULAR, INC., a Delaware corporation,
EV3 INTERNATIONAL, INC., a Delaware corporation, and MICRO THERAPEUTICS, INC., a
Delaware corporation (collectively and jointly and severally referred to as
“Borrowers”), whose address is c/o ev3 Inc., 9600 54th Avenue North, Plymouth,
MN 55442, on the other side.
Recitals
     A. Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of an Effective Date of June 28, 2006 (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”). The Obligations of the Borrowers have been guarantied by, among
others, the following companies, in favor of Bank: ev3 Inc., a Delaware
corporation; Micro Therapeutics International, Inc., a Delaware corporation; and
ev3 Peripheral, Inc., a Minnesota corporation (collectively, the “Guarantors”).
     B. Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
     C. Borrowers have requested that Bank (i) waive Borrowers’ compliance with
the Tangible Net Worth covenant for the month of September 2007, (ii) eliminate
the Tangible Net Worth covenant under the Loan Agreement going forward, and
(iii) acknowledge that Borrowers’ and Guarantors’ agreement to settle certain
litigation, and make payments pursuant to such settlement, as described herein
shall not constitute an Event of Default under specified provisions of the Loan
Agreement.
     D. Bank has agreed to so amend the Loan Agreement, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Agreement.
          2.1 Section 6.7(b) (Waiver of TNW Default). Borrowers have advised
Bank that Borrowers may fail to comply with the Tangible Net Worth covenant set
forth in Section 6.7(b) of the Loan Agreement for September 2007. Bank and
Borrowers agree that any such noncompliance is hereby waived effective as of
September 30, 2007. It is understood by the parties hereto that such waiver does
not constitute a waiver of any other default under the Loan Agreement or any
other Loan Document, nor an agreement by Bank to waive or forbear from
exercising its rights and remedies in the future regarding defaults under any
financial covenant or any other defaults under the Loan Agreement or any other
Loan Documents.
          2.2 Section 6.7(b) (Elimination of TNW Covenant). Effective
September 30, 2007, Section 6.7(b) of the Loan Agreement is deleted, and the
Compliance Certificate shall be revised accordingly. On or before December 31,
2007, Borrowers and Bank shall use reasonable commercial efforts to negotiate
and agree to one or more new financial covenant(s), to be effective January 1,
2008.
          2.3 Agreement Regarding Certain Events of Default. Borrowers have
advised Bank that ev3 Inc. and its subsidiaries, including the Borrowers and the
Guarantors (other than ev3 Inc.), have agreed in principle to settle certain
litigation described in the page of Exhibit 99.1 of the Form 8-k filed by ev3
Inc. on October 31, 2007 with the Securities and Exchange Commission attached
hereto. Bank agrees that the payment of approximately $21,000,000 in settlement
of such litigation shall not constitute an Event Default under the following
Sections of the Loan Agreement: Section 8.2 (by potential violation of covenants
listed in Sections 7.1, 7.4 and 7.7), Section 8.3, Subsections 8.4(a) and (d)
(but only to the extent the “assets” referred to in such Subsections are limited
to $21,000,000 of cash or cash equivalents that is set aside for purposes of
paying the settlement), and Section 8.7 (but only to the extent any such
judgment is for purposes of effectuating such settlement).
          2.4 FoxHollow. Reference is made to the Consent and Second Amendment
to Loan and Security Agreement, dated October 4, 2007, among the Bank and the
Borrowers. Section 3 of said amendment requires that the Borrowers cause certain
events to occur for purposes of making “FoxHollow” an additional borrower under
the Loan Agreement, within thirty days of the consummation of the “FoxHollow
Merger” (as defined in said amendment). The thirty day period set forth in the
amendment to accomplish such events is hereby extended to be the period ending
December 17, 2007.
     3. Limitation of Amendments.
          3.1 The consents and amendments set forth herein are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any other transaction or to any amendment,
waiver or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any

2



--------------------------------------------------------------------------------



 



right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed, shall remain in full force and
effect, and are incorporated herein by reference.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower previously delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as (i) already have been obtained or
made and (ii) such filings as shall be required by law to perfect a security
interest in the Collateral of FoxHollow; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in

3



--------------------------------------------------------------------------------



 



accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery of this Amendment by each party hereto, and (b) Bank’s
receipt of the Acknowledgment of Amendment and Reaffirmation of Guaranty
substantially in the form attached hereto as Schedule 1, duly executed and
delivered by each Guarantor named thereon.
     7. Fee. In consideration for Bank entering into this Amendment, Borrower
shall concurrently pay Bank a fee in the amount of $12,500, which fee is deemed
fully earned on the date hereof, and shall be non-refundable and in addition to
all interest and other fees payable to Bank under the Loan Documents.

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      Borrowers:                
 
                    EV3 ENDOVASCULAR, INC.       EV3 INTERNATIONAL, INC.    
 
                   
By
  /s/ Patrick D. Spangler       By   /s/ Patrick D. Spangler    
Name:
 
 
Patrick D. Spangler       Name:  
 
Patrick D. Spangler    
Title:
  Vice President and       Title:   Treasurer    
 
  Chief Financial Officer                
 
                   

                  MICRO THERAPEUTICS, INC.            
 
               
By
Name:
  /s/ Patrick D. Spangler
 
Patrick D. Spangler            
Title:
  Chief Financial Officer and Treasurer            

          Bank:    
 
        SILICON VALLEY BANK    
 
       
By
  /s/ Jay McNeil     
Name:
 
 
Jay McNeil    
Title:
  Senior Relationship Manager    

5